Citation Nr: 1338689	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  10-31 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to June 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The RO in Indianapolis, Indiana currently has original jurisdiction over the Veteran's claim. 

Although the Veteran initially requested a personal hearing with a Veterans Law Judge, he withdrew his appeal in June 2013.  His hearing request is, therefore, considered withdrawn. 38 C.F.R. § 20.704(e) (2013).


FINDING OF FACT

In a June 2013 statement, prior to the promulgation of a decision by the Board, the Veteran withdrew his claim of entitlement to an initial compensable evaluation for bilateral hearing loss from appellate status. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal concerning the claim of entitlement to an initial compensable evaluation for bilateral hearing loss are met. 38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing.  38 C.F.R. § 20.202 (2013).  

Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013). 

In the present case, the RO granted service connection for bilateral hearing loss in a December 2009 rating decision.  The Veteran noted his disagreement with this decision and perfected an appeal with the timely submission of a VA Form 9 in August 2010.

In a written statement dated on June 24, 2013, prior to the promulgation of a decision by the Board, the Veteran indicated that he wished to withdraw his claim of entitlement to an initial compensable rating for bilateral hearing loss, from appellate status. 

As the Veteran has withdrawn his appeal, there remains no allegation of error of fact or law for appellate consideration with regard to this issue.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Veteran's appeal is dismissed. 


ORDER

The appeal of the denial of entitlement to an initial compensable evaluation for bilateral hearing loss is dismissed.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


